Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 23-35 and 37-44 are objected to because of the following informalities:   
Claim 23 line 26, the limitation “the injection device forwards” should read “the injection device forward”. The original limitation is objected to for grammatical reasons. A similar correction is required for claim 35.
Claim 29 line 2, the limitation “move rearwards” should read “move rearward”. The original limitation is objected to for grammatical reasons. A similar correction is required for claim 42.
Claim 33 recites the limitation "for withdrawal of the ramped surface" in line 3. This should read “for the withdrawal of the ramped surface” as this seems to be referring to the same withdrawal claimed in claim 23.  
Claims 24-35 line 1, the limitation “an injection device” should read “the injection device” as they are refereeing to the injection device claimed in claim 26.
Claims 37-44 line 1, the limitation “a trigger mechanism” should read “the trigger mechanism” as the claims are referring to the trigger mechanism claimed in claim 36.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a driver mechanism” in claim 1 line 4
“a trigger mechanism” in claim 1 line 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For purposes of examination:
The limitation “a driver mechanism” is interpreted as a drive spring (as disclosed in Pg. 2 line 9) or a latch member (as disclosed in Pg. 7 lines 33-34) or any other structure equivalent thereof.  
The limitation “a trigger mechanism” is interpreted as anything that holds the plunger against the force of the driver mechanism until the trigger is released (as disclosed in Pg. 2 lines 6-8) or any structure equivalent thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-26, 28-30, 34-39, and 41-43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunhut (US Patent Pub 20100262083).
Regarding claim 23, Grunhut teaches (Fig 2 and 6) an injection device (1) for receiving a syringe (20) therein and for delivering a dose of medicament from the syringe, the injection device comprising: a driver mechanism (100, 110 and 60) retainable in a primed state and releasable from the primed state for driving one or more features of the injection device forward (see [0117] and [0123] teaching how the spring 100 causes distal movement of the container, needle and piston rod for injection), a trigger mechanism (30a, 30b, 50) comprising a ramped surface (36) engaged with the driver mechanism to retain the driver mechanism in the primed state, the trigger mechanism being configured on actuation thereof to withdraw the ramped surface from engagement with the driver mechanism for release thereof (see [0104] teaching actuation of the device and how components 30b cause a disengagement of ring 60;  [0117- 0118] teach that once the spring 100 is extended then the a second spring 110 will also cause further movement of the container. It is interpreted that the disengagement of 60 is how the trigger mechanism withdraws the ramped surface (36 on 30b) from the drive mechanism).  

Regarding claim 25, Grunhut teaches the injection device wherein the trigger mechanism is configured to translate a linear actuation force into rotation of the collar (See [0104], it is interpreted that the “distal force” being applied is a "linear actuation force").
Regarding claim 26, Grunhut teaches the injection device wherein the trigger mechanism comprises a trigger lug (52) configured to engage with a ramped section (36a) of a trigger track (36a, 36b, 36c) on the collar for rotating the collar (30b).  
Regarding claim 28, Grunhut teaches (see [0116]) the injection device further comprising a trigger (80) configured to be operated by a user and to actuate the trigger mechanism when operated. 
Regarding claim 29, Grunhut teaches (see [0116]) the injection device wherein the trigger comprises an actuator (80) configured to move rearward under a force resulting from pressing a forward end of the injection device against an injection site (80 is a button, so it functions in the manner claimed. The trigger actuator (80) will move rearward after actuated once the device is against the injection site)
Regarding claim 30, Grunhut teaches the injection device (see [0116]) wherein the trigger (80) comprises a trigger button (80a) configured to be operated by depression thereof by the user.
Regarding claim 34, Grunhut teaches (Fig 2) the injection device wherein the driver mechanism comprises a compression spring (100).

Regarding claim 36, Grunhut teaches (Fig 2 and Fig 6) a trigger mechanism (30a, 30b, 50) for use in an injection device (1) for receiving a syringe (20) therein and for delivering a dose of medicament from the syringe, the trigger mechanism comprising: a ramped surface (36) configured to engage with a driver mechanism (100, 110, 60) to retain the driver mechanism in a primed state, the trigger mechanism being configured such that, on actuation thereof, the ramped surface is withdrawn from engagement with the driver mechanism for release of the driver mechanism (see [0104] teaching actuation of the device and how components 30b cause a disengagement of ring 60;  [0117- 0118] teach that once the spring 100 is extended then the a second spring 110 will also cause further movement of the container. It is interpreted that the disengagement of 60 is how the trigger mechanism withdraws the ramped surface (36 on 30b) from the drive mechanism). 
Regarding claim 37, Grunhut teaches (Fig 6) the trigger mechanism further comprises a rotatable collar (30b), which comprises the ramped surface (36), and wherein actuation of the trigger mechanism (30a, 30b, 50) comprises rotation of the collar (see [0104] teaching the actuation of the device, and that 50 and 30b rotate)
Regarding claim 38, Grunhut teaches the trigger mechanism configured to translate a linear actuation force into rotation of the collar (See [0104], it is interpreted that the “distal force” being applied is a "linear actuation force").

Regarding claim 41, Grunhut teaches (see [0116]) the trigger mechanism further comprising a trigger (80) configured to be operated by a user and to actuate the trigger mechanism when operated. 
Regarding claim 42, Grunhut teaches (see [0116]) the trigger mechanism wherein the trigger comprises an actuator (80) configured to move rearward under a force resulting from pressing a forward end of the injection device against an injection site (80 is a button, so it functions in the manner claimed. The trigger actuator (80) will move rearward after actuated once the device is against the injection site)
Regarding claim 43, Grunhut teaches (see [0116]) the trigger mechanism wherein the trigger (80) comprises a trigger button (80a) configured to be operated by depression thereof by the user.
Allowable Subject Matter
Claims 27, 31-33, 40 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 27 and 40, Grunhut teaches a trigger track (36a, 36b, 36c) with an axial section (36b). However, Grunhut does not teach the rotation of the collar being prevented when the driver mechanism is in the primed state. 
Regarding claims 31 and 44, while Grunhut teaches a ramped surface (36), a trigger mechanism and a drive mechanism, Grunhut does not teach a trigger lug directly coupled to the trigger or the actuator. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
James (US 20100049125) teaches an injection device with a trigger mechanism comprising a rotatable collar with a ramped surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783